                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SFR SERVICES L.L.C., a/a/o
Crystal Lakes Manufactured Home
Community Association, Inc.

             Plaintiff,

v.                                               Case No: 2:21-cv-404-SPC-MRM

INDIAN HARBOR
INSURANCE COMPANY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Defendant Indian Harbor Insurance Company’s

Motion to Dismiss (Doc. 11). Plaintiff SFR Services L.L.C. (a/a/o Crystal Lakes

Manufactured Home Community Association, Inc.) responded in opposition

(Doc. 19), and Indian replied (Doc. 24).

       This is a Hurricane Irma insurance case. The storm damaged Crystal’s

property, which Indian insured under a policy (the “Policy”).                 While they

disputed coverage, Crystal assigned its rights under the Policy to SFR (the

“Assignment”). SFR sued for breach of contract. Now, Indian seeks dismissal.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
      The issues raised are nearly (if not totally) identical to another case

between these parties. SFR Servs., LLC v. Indian Harbor Ins. (Fairway), No.

2:20-cv-583-JLB-NPM, 2021 WL 1165185 (M.D. Fla. Mar. 26, 2021). The gist

is Indian challenges the Assignment’s validity because it did not comply with

Florida law. See Fla. Stat. § 627.7152(2)(a)(4) (the “Statute”). Specifically, the

Assignment did not “[c]ontain a written, itemized, per-unit cost estimate of the

services to be performed by” SFR. Id. While the briefing here provides a bit

more argument, the Court finds Judge Badalamenti’s well-reasoned Fairway

decision convincing. So where relevant, it comes to the same conclusion.

      A complaint must recite “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Courts must accept all well-pled allegations as true

and view them most favorably to plaintiff. Almanza v. United Airlines, Inc.,

851 F.3d 1060, 1066 (11th Cir. 2017).

      Before starting, it’s necessary to set straight the documents under

review. Indian says the Court cannot consider five papers attached to SFR’s

response. Not so. Exhibits to a complaint are “part of the pleading for all

purposes.” Fed. R. Civ. P. 10(c). Three documents attached to the response




                                        2
are exhibits to the Complaint, thus they are within its four corners. Likewise,

it is permissible to consider extrinsic documents if they are “central to the

plaintiff’s claim” and their “authenticity is not challenged.” SFM Holdings,

Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010). Another

document is the Policy, which the Complaint references by number (making it

central) and unchallenged as to authenticity. So the Court may consider it.

Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). Finally, the last paper

attached to SFR’s response is a copy of Fairway. If Indian argues the Court

cannot consider case law because SFR provided a courtesy copy, that

contention is beyond frivolous. In short, SFR provides nothing improper.

      With that settled, the Court turns to a threshold jurisdictional issue:

standing. Gardner v. Mutz, 962 F.3d 1329, 1338-40 (11th Cir. 2020). Because

of defects in the Assignment, says Indian, SFR lacks standing. The Court

disagrees.2

      Almost invariably, a party to a contract has standing to sue for breach.

Interface Kanner, LLC v. JPMorgan Chase Bank, N.A., 704 F.3d 927, 932 (11th

Cir. 2013). An assignment is just a contract. MSP Recovery Claims, Series

LLC v. QBE Holdings, Inc., 965 F.3d 1210, 1218 (11th Cir. 2020). And Florida

insureds can freely assign their post-loss insurance claims. Bruno v. Hartford



2 The Court assumes without deciding the Statute applies to the Assignment as the answer
is the same regardless.




                                           3
Ins. Co. of the Midwest, No. 2:20-cv-910-FtM-38NPM, 2021 WL 229402, at *2

(M.D. Fla. Jan. 21, 2021). After the assignment of an insurance policy, the

assignee (SFR) stands in the shoes of the assignor (Crystal) for standing

purposes. Hughes v. Ace Ins. Co. of the Midwest, No. 2:20-cv-497-FtM-38NPM,

2020 WL 7024871, at *1 (M.D. Fla. Nov. 30, 2020). SFR is a party to the

Assignment, which it executed before suing, giving it a right to enforce the

Policy. So—unless the Assignment is void—SFR has standing from both an

Article III and contractual standpoint. See Fairway, 2021 WL 1165185, at *5-

6, 11-12; SM Kids, LLC v. Google LLC, 963 F.3d 206, 212 (2d Cir. 2020).

      What the parties’ dispute really boils down to is whether the Assignment

is void or voidable. Fairway analyzed that issue at length. As there, Indian

provides nothing beyond conclusory arguments on why the Assignment’s defect

would render it void, instead of merely voidable. But an issue with contract

formation does not automatically render the agreement void like Indian

contends. E.g., Griffin v. ARX Holding Corp., 208 So. 3d 164, 170 (Fla. Dist.

Ct. App. 2016). Nor has Indian shown the need to break from a century-long

precent holding nonparties to assignments cannot challenge voidable defects.

Fairway, 2021 WL 1165185, at *6-9 (collecting cases); see also OMS Collections

v. Tien, 634 F. App’x 750, 757 (11th Cir. 2015). So the Motion is denied. Indian

can raise the issue again at summary judgment, provided it can do so in good

faith and provide proper support.




                                       4
     Accordingly, it is now

     ORDERED:

     Defendant’s Motion to Dismiss (Doc. 11) is DENIED.

     DONE and ORDERED in Fort Myers, Florida on July 6, 2021.




Copies: All Parties of Record




                                   5
